 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Linda Weirick,                                    No. CV-17-03817-PHX-JAT
10                 Plaintiff,                          ORDER
11   v.
12   Commissioner          of   Social   Security
     Administration,
13
                   Defendant.
14
15          Pending before the Court is Linda Weirick’s (“Plaintiff”) appeal from the Social
16   Security Commissioner’s (“Commissioner”) denial of her application for Social Security
17   Disability Insurance (“SSDI”) benefits under Title II of the Social Security Act. (Doc. 14
18   at 1). On appeal, Plaintiff argues that the Administrative Law Judge (“ALJ”) erred by
19   performing analysis and making findings that were not supported by the record,
20   inappropriately evaluating medical opinion evidence, and incorrectly evaluating
21   Plaintiff’s subjective symptom testimony. (Id. at 11–13, 19). The Court now rules on
22   Plaintiff’s appeal.
23   I.     Background
24          Plaintiff was forty-seven years old on February 1, 2012, which she alleges was the
25   onset date of her disability. (Id. at 2). Plaintiff has a high school education and past work
26   experience as a billing clerk, billing supervisor, and lost claim clerk. (Id., Tr. 49).
27   Plaintiff claims that she cannot work due to constant pain in her back and pelvis, as well
28   as urinary incontinence, which make it difficult for her to sit and stand for long periods of
 1   time or lift more than ten to fifteen pounds. (Doc. 14 at 2). Plaintiff asserts that
 2   medications limit her ability to concentrate and focus on tasks, and fail to provide
 3   sustained pain relief. (Id.)
 4          On October 21, 2013, Plaintiff filed a Title II Application for SSDI benefits. (Id. at
 5   1, Tr. 21). Plaintiff’s claim was initially denied on April 29, 2014, and denied again on
 6   reconsideration on October 16, 2014. (Tr. 21). Plaintiff subsequently filed a written
 7   request for hearing on October 28, 2014, and appeared and testified at a hearing on
 8   February 25, 2016. (Id.) The ALJ issued a decision on March 24, 2016, concluding that
 9   Plaintiff was not under a disability within the meaning of the Social Security Act for the
10   relevant dates. (Id. at 21, 33). The Appeals Council denied review on August 18, 2017,
11   making the ALJ’s decision to deny benefits the Commissioner’s final decision. (Id. at 1).
12   This appeal followed.
13   II.    Legal Standard
14          A reviewing court, in dealing with a judgment from an administrative agency
15   which it alone is authorized to make, may rely only on evidence discussed by the ALJ in
16   making its decision. Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947);
17   see Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003). Thus, this Court’s review is
18   constrained to the reasons asserted by the ALJ and evidence supporting those reasons.
19   See Connett, 340 F.3d at 874.
20          A.      Definition of a Disability
21          A claimant can qualify for Social Security disability benefits only if she can show
22   that, among other things, she is disabled. 42 U.S.C. § 423(a)(1)(E). A disability, as
23   relevant to this matter,1 is defined as an “inability to engage in any substantial gainful
24   activity by reason of any medically determinable physical or mental impairment which
25   can be expected to result in death or which has lasted or can be expected to last for a
26
     1
       An individual is also considered disabled if said individual “has attained the age of 55
27   and is blind [and, by virtue of that blindness, is unable] to engage in substantial gainful
     activity . . . .” 42 U.S.C. § 423(d)(1)(B). Because Plaintiff is neither over fifty-five years
28   old nor blind, this definition is irrelevant to the Court’s determination of Plaintiff’s
     disabled status.

                                                 -2-
 1   continuous period of not less than 12 months.” Id. § 423(d)(1)(A).
 2          A person is disabled only if her “physical or mental impairment or impairments
 3   are of such severity that [she] is not only unable to do [her] previous work but cannot,
 4   considering [her] age, education, and work experience, engage in any other kind of
 5   substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).
 6          B.     The Five-Step Evaluation Process
 7          The Social Security regulations set forth a five-step sequential evaluation process
 8   for evaluating a claim of disability. 20 C.F.R. § 404.1520(a)–(h); see also Benton ex rel.
 9   Benton v. Barnhart, 331 F.3d 1030, 1034 (9th Cir. 2003). If the ALJ determines that the
10   claimant is “disabled” or “not disabled” at any step of the inquiry, the ALJ ends the
11   evaluation process. 20 C.F.R. § 404.1520(a)(4). If the ALJ does not make such a finding,
12   the ALJ will proceed to the next step in the process. Id. The claimant bears the burden of
13   proof at steps one through four, but that burden shifts to the Commissioner at step five.
14   Tacket v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).
15          In making a determination on the claimant’s disability through the five-step
16   process, the ALJ must “consider all evidence in [the claimant’s] case record.” 20 C.F.R. §
17   404.1520(a)(3). This evidence includes medical opinions, records, self-reported
18   symptoms, and third-party reporting. See id. §§ 404.1527, 404.1529; SSR 06-3p, 71 Fed.
19   Reg. 45593-03 (Aug. 9, 2006).
20                 i.     Substantial Gainful Activity
21          At the first step of the evaluation process, the ALJ determines if the claimant is
22   engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is
23   engaged in substantial gainful activity, then the claimant is not disabled. Id.
24          The ALJ found that Plaintiff had not engaged in “substantial gainful activity
25   during the period from her alleged onset date of February 1, 2012 through her date last
26   insured of December 31, 2015.” (Tr. 24). Accordingly, the ALJ proceeded to the next
27   step in the evaluation process.
28   //


                                                 -3-
 1                 ii.      Severe Medical Impairments
 2          At the second step, the ALJ considers the medical severity of the claimant’s
 3   impairments. 20 C.F.R. § 404.1520(a)(4)(ii). “If [the claimant] do[es] not have a severe
 4   medically determinable physical or mental impairment . . . [the ALJ] will find that [the
 5   claimant is] not disabled.” Id. A “severe impairment” is one which “significantly limits
 6   [the claimant’s] physical or mental ability to do basic work activities.” Id. § 404.1520(c).
 7   Basic work activities are “the abilities and aptitudes necessary to do most jobs.” Id. §
 8   404.1522(b). Examples of basic work activities include:
 9                 (1) Physical functions such as walking, standing, sitting,
10                 lifting, pushing, pulling, reaching, carrying, or handling; (2)
                   Capacities for setting, hearing and speaking; (3)
11                 Understanding, carrying out, and remembering simple
12                 instructions; (4) Use of judgment; (5) Responding
                   appropriately to supervision, co-workers and usual work
13                 situations; and (6) Dealing with changes in a routine work
14                 setting.

15   Id.
16          Additionally, unless the claimant’s impairment is expected to result in death, “it
17   must have lasted or be expected to last for a continuous period of at least 12 months” for
18   the claimant to be found disabled. Id. § 404.1509 (incorporated by reference in id. §
19   404.1520(a)(4)(ii)).
20          The ALJ found that, through the date last insured, Plaintiff suffered from two
21   physical impairments: genitourinary disorder and spine disorder. (Tr. 24). The ALJ relied
22   on evidence in the medical record which “substantiate[d] [Plaintiff’s] allegations that
23   these impairments imposed more than a minimal impact on [Plaintiff’s] ability to perform
24   basic work activities for a continuous period of twelve consecutive months.” (Id.) The
25   ALJ concluded that Plaintiff did not suffer from any severe mental impairments. (Id. at
26   24–25).
27          Because the ALJ found that Plaintiff suffered from two physical medical
28   impairments, she continued to the next step.


                                                -4-
 1                 iii.   Severity of Impairments and Residual Functional Capacity
 2          At the third step, having found a medically determinable impairment, the ALJ
 3   must consider the severity of the claimant’s impairment. 20 C.F.R. § 404.1520(a)(4)(iii).
 4   This consideration requires that the ALJ determine if the impairment “meets or equals”
 5   one of the impairments listed in the regulations. Id. If the impairment meets or equals a
 6   listed impairment, and meets the duration requirement, then the ALJ will find that the
 7   claimant is disabled. Id. If the claimant’s impairment does not meet or equal a listed
 8   impairment, then the ALJ must assess the claimant’s “residual functional capacity based
 9   on all the relevant medical and other evidence in [the claimant’s] case record.” Id. §
10   404.1520(e). In assessing the claimant’s residual functional capacity (“RFC”), the ALJ
11   will consider the claimant’s “impairment(s), and any related symptoms, such as pain,
12   [that] may cause physical and mental limitations that affect what [the claimant] can do in
13   a work setting. [The claimant’s] residual functional capacity is the most [the claimant]
14   can still do despite [the claimant’s] limitations.” Id. § 404.1545(a)(1).
15          The ALJ considered the listed impairments in 20 C.F.R. Part 404, Subpart P,
16   Appendix 1 and found that Plaintiff did not have any impairments that met or equaled
17   one of the listed impairments. (Tr. 26); 20 C.F.R. 404.1520(d), 404.1525, 404.1526. The
18   ALJ specifically considered the 1.00 series of listings (musculoskeletal system) and the
19   6.00 series of listings (genitourinary disorders). (Tr. 26). Because the ALJ found that
20   Plaintiff’s impairments did not meet a listed impairment, the ALJ assessed Plaintiff’s
21   RFC with “careful consideration of the entire record.” (Id.)
22          The ALJ determined that Plaintiff had the RFC to “perform light work . . . except
23   the claimant can stand/walk for two hours at a time before needing to sit for 10 minutes;
24   never climb ladders, ropes, and scaffolds; occasionally kneel, crouch, crawl, and climb
25   ramps and stairs; frequently stoop; and frequently reach overhead with the right upper
26   extremity.” (Id.) The ALJ additionally determined that Plaintiff could “never be around
27   unprotected heights[,] . . . [could] occasionally operate a motor vehicle[,] . . . [was]
28   limited to frequent exposure to humidity, wetness, dust, odors, fumes, and pulmonary


                                                 -5-
 1   irritants[, and] . . . [was] limited to simple work-related decisions when dealing with
 2   changes in the work setting.” (Id.) Finally, the ALJ concluded that, “in addition to normal
 3   breaks,” Plaintiff would be “off task 5 percent of the time in an eight-hour workday.”
 4   (Id.)
 5                 iv.    Ability to Perform Past Relevant Work
 6           At the fourth step, the ALJ considers the claimant’s ability to perform “past
 7   relevant work.” 20 C.F.R. § 404.1520(a)(4)(iv). The ALJ compares the claimant’s RFC
 8   with the physical and mental demands of the claimant’s past relevant work. Id. §
 9   404.1520(f). If the claimant can still perform her past relevant work, the ALJ will find
10   that the claimant is not disabled. Id. § 404.1520(a)(4)(iv).
11           Plaintiff’s past relevant work included experience as a billing clerk, billing
12   supervisor, and loss claim clerk. (Tr. 31). The ALJ, relying on the previously-determined
13   RFC and testimony from an impartial vocational expert, found that Plaintiff was “unable
14   to perform any past relevant work.” (Id.)
15                 v.     Ability to Adjust to Other Work
16           At the fifth and final step, the ALJ considers whether the claimant can “make an
17   adjustment to other work.” 20 C.F.R. § 404.1520(a)(4)(v). As noted above, the burden of
18   proof shifts to the Commissioner to show that the claimant can make such an adjustment.
19   Tacket, 180 F.3d at 1100. In making the determination, the ALJ considers the claimant’s
20   RFC and the claimant’s age, education, and work experience. 20 C.F.R. §
21   404.1520(a)(4)(v). If the ALJ finds that the claimant can make an adjustment to other
22   work, then the claimant is not disabled. Id. If the ALJ finds that the claimant cannot make
23   an adjustment to other work, then the claimant is disabled. Id.
24           The ALJ considered Plaintiff’s RFC, age, education, and work experience in
25   making a determination as to whether Plaintiff would be able to adjust to other work. (Tr.
26   32). The ALJ noted that Plaintiff was forty-seven years old, had at least a high school
27   education, and was able to communicate in English. (Id. at 31). The ALJ asked the
28   vocational expert whether jobs existed in the national economy for a hypothetical


                                                 -6-
 1   individual with Plaintiff’s age, education, work experience, and RFC. (Id. at 32). The
 2   vocational expert testified that the hypothetical individual would be able to perform
 3   occupations such as booth cashier, office helper, and routing clerk. (Id.)
 4           Ultimately, because Plaintiff “was capable of making a successful adjustment to
 5   other work that existed in significant numbers in the national economy,” the ALJ made a
 6   finding of “not disabled.” (Id.)
 7   III.    Discussion
 8           Plaintiff brings several claims asserting that the ALJ erred in denying her benefits.
 9   The Court has distilled Plaintiff’s allegations to three fundamental complaints: (1) the
10   ALJ inappropriately rejected Plaintiff’s symptom testimony without offering specific,
11   clear, and convincing reasons for doing so (Doc. 14 at 19); (2) the ALJ inappropriately
12   weighed various medical opinions (Id. at 12–13, 19); and (3) the ALJ erred by making
13   findings that were unsupported by the record and contradictory to treating physician
14   testimony (Id. at 11–12). The Court will now discuss each claim of error on appeal in
15   turn.
16           A.     Whether the ALJ Failed to Reasonably Evaluate Plaintiff’s Subjective
17   Symptom Testimony
18           The Court first turns to Plaintiff’s argument that the ALJ rejected Plaintiff’s
19   subjective symptom testimony without citing clear and convincing evidence in the record.
20   (Id. at 19).
21                  i.     Legal Standard
22           An ALJ must engage in a two-step analysis when evaluating a claimant’s
23   symptoms. SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16, 2016). In the first step, the
24   ALJ must determine whether the claimant has a medically-determinable impairment that
25   could reasonably be expected to produce the claimant’s pain or other symptoms. Id. In
26   this step, a claimant’s symptoms, “such as pain, fatigue, shortness of breath, weakness,
27   nervousness, or periods of poor concentration,” must be supported by “medical signs or
28   laboratory findings” which show that “a medically determinable impairment is present.”


                                                 -7-
 1   Id. The first step requires “objective medical evidence from an acceptable medical
 2   source” to establish the claimant’s impairment and symptoms. Id. If there is no medically
 3   determinable impairment that could be reasonably expected to produce the claimant’s
 4   symptoms, the ALJ will end the analysis. Id. at *4.
 5          If the claimant’s symptoms could be reasonably produced by an identified medical
 6   impairment, the ALJ will evaluate the intensity and persistence of the claimant’s
 7   symptoms to determine the extent to which they limit the claimant’s ability to perform
 8   work-related functions. Id. The ALJ is required to “examine the entire case record,
 9   including the objective medical evidence; [a claimant’s] statements about the intensity,
10   persistence, and limiting effects of symptoms; statements and other information provided
11   by medical sources and other persons; and any other relevant evidence in the [claimant’s]
12   case record.” Id. If the ALJ makes a finding that the claimant is not disabled, the ALJ
13   must “mak[e] every reasonable effort to obtain a complete medical history.” Id.
14          Absent evidence of malingering, “the ALJ can reject the claimant’s testimony
15   about the severity of her symptoms only by offering specific, clear, and convincing
16   reasons for doing so.” Garrison v. Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014)
17   (quoting Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). Furthermore, the ALJ
18   “may only find [a claimant] not credible by making specific findings as to the credibility
19   and stating clear and convincing reasons for each.” Robbins v. Soc. Sec. Admin., 466 F.3d
20   880, 883 (9th Cir. 2006); see Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).
21   “The clear and convincing standard is the most demanding requirement in Social Security
22   cases.” Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). The
23   ALJ may not fulfill this requirement by making general findings—the ALJ “must identify
24   what testimony is not credible and what evidence undermines the claimant’s complaints.”
25   Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).
26          When assessing the credibility of a claimant, the ALJ may consider a range of
27   factors including:
28          (1) ordinary techniques of credibility evaluation, such as the claimant’s


                                                -8-
 1          reputation for lying, prior inconsistent statements concerning the
 2          symptoms, and other testimony by the claimant that appears less than
            candid; (2) unexplained or inadequately explained failure to seek treatment
 3          or to follow a prescribed course of treatment; and (3) the claimant’s daily
            activities.
 4
 5   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Smolen, 80 F.3d at
 6   1284). The ALJ may additionally consider: “[t]he location, duration, frequency, and
 7   intensity of pain or other symptoms;” the medication used to relieve symptoms, including
 8   side effects, dosage, and effectiveness; other treatments or methods that has relieved the
 9   claimant’s symptoms; and any other factors related to the claimant’s functional
10   limitations and restrictions due to their symptoms. SSR 16-3p, 2016 WL 1119029, at *7.
11   If evidence reasonably supports either confirming or reversing the ALJ’s decision, the
12   Court “may not substitute [its] judgment for that of the ALJ.” Ghanim, 763 F.3d at 1163
13   (quoting Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004)).
14                 ii.    Analysis
15          Plaintiff alleged “chronic pain, lumbar degenerative disc disease, pelvic mesh
16   implant, bladder incontinence, lower extremity radiculitis, and right upper quadrant
17   pain.” (Tr. 26). The ALJ also noted that Plaintiff “had pain and discomfort in multiple
18   areas and did not feel she could concentrate or be dependable at work due to taking pain
19   medications.” (Id.) The ALJ determined, under the first step of the analysis, that
20   Plaintiff’s medically-determinable impairments could reasonably be expected to produce
21   the alleged symptoms. (Id. at 27) Under the second step of the analysis, however, the ALJ
22   determined that Plaintiff’s statements concerning the intensity, persistence, and limiting
23   effects of the symptoms were only “partially credible.” (Id.).
24          Plaintiff testified that she was in “constant pain” and “constant[ly] running to the
25   bathroom,” which led to an inability to focus and a necessity to lay down and change
26   positions to “try[] to get comfortable.” (Id. at 54). Plaintiff testified that everything she
27   did made it worse, including standing, sitting, and lying down. (Id. at 55–56). Plaintiff
28   noted that doctors had prescribed medication for pain, and that the medication “help[ed] a


                                                 -9-
 1   little bit.” (Id. at 57). Plaintiff claimed, however, that the medication further affected her
 2   concentration, and caused her to be less focused. (Id.) Additionally, Plaintiff testified that
 3   she would typically lie down, in an attempt to get comfortable, on average three times per
 4   day—for twenty to thirty minutes per occasion—and that she could only sit down for an
 5   hour before she needed to stand up or lie down. (Id. at 59–60).
 6          The ALJ found Plaintiff’s testimony inconsistent with third-party testimony,
 7   Plaintiff’s own testimony, and the objective medical evidence; specifically:
 8              Plaintiff’s daily activities, including the fact that she shopped at the grocery
 9                 store, drove, attended church, prepared meals, visited with family, read
10                 books, watched television, fed her pets, did her own laundry, and cared for
11                 herself;
12              Objective      medical     evidence,     including   MRIs,    EGD’s,     EMG’s,
13                 colonoscopies, CT scans and other examinations that the ALJ determined
14                 were inconsistent with the extent that would be expected for disabling
15                 impairments;
16              Plaintiff’s ability to continue working, notwithstanding her pain and
17                 incontinence, until “she stopped working, at least in part, due to the fact
18                 that her company was downsized;”
19              Evidence in the record showing multiple occasions where Plaintiff was
20                 without pain or other significant complaints;
21              Statements by the Plaintiff and her husband that Plaintiff was capable of
22                 managing finances, driving, shopping, and reading.
23   (Id. at 27–28).
24          The ALJ properly relied on the above-referenced testimony in discounting
25   Plaintiff’s symptom testimony. The ALJ provided specific references to exhibits in the
26   record that weakened Plaintiff’s symptom testimony. (Id.)
27          For example, the ALJ pointed to the fact that Plaintiff’s “daily activities were not
28   limited to the extent one would expect, given the complaints of disabling symptoms and


                                                 - 10 -
 1   limitations.” (Id. at 27). The ALJ may discount a claimant’s subjective complaints when
 2   they are inconsistent with her reported activities. Rollins v. Massanari, 261 F.3d 853, 857
 3   (9th Cir. 2001). Additionally, the ALJ noted that Plaintiff was able to work despite her
 4   symptoms for a significant period of time until her company downsized. (Tr. 27). This,
 5   too, is evidence that the ALJ may use to discount a claimant’s subjective complaints. See
 6   Gregory v. Bowen, 844 F.2d 664, 667 (9th Cir. 1988). The ALJ also noted that Plaintiff
 7   told her doctor that she “got good relief from her pain medication regimen, reporting at
 8   least 50 percent pain relief” despite testifying that the pain medication helped only “a
 9   little bit.” (Tr. 28, 800, 810). The ALJ also noted several medical visits where Plaintiff
10   alleged no pain whatsoever, despite Plaintiff’s testimony of “constant pain.” (Tr. 27, 54).
11   Where a claimant’s allegations of pain are not substantiated with doctor visits, this
12   evidence supports a finding that the claimant’s symptom testimony does not comport
13   with the objective medical evidence. See Roberts v. Berryhill, 734 F. App’x 489, 491 (9th
14   Cir. 2018) (finding that a claimant’s allegation of debilitating pain and fatigue, without
15   substantiation from intermittent doctor visits, was not entirely credible). Furthermore, the
16   ALJ may properly rely on evidence that pain and symptoms are controlled with
17   medication in identifying whether a claimant is disabled. Petersen v. Berryhill, 737 F.
18   App’x 329, 332 (9th Cir. 2018).
19          Finally, Plaintiff contends that the ALJ provided “no attempt to explain how or
20   why the[] test results conflicted with [Plaintiff’s] testimony.” (Doc. 14 at 20). The ALJ,
21   however—noting that “the objective evidence [did] not wholly discredit [Plaintiff’s]
22   contention of the existence of pain and other symptoms”—found that the provided
23   objective evidence did not illustrate objective abnormalities to the extent that would be
24   expected in an individual with a disabling impairment. (Tr. 27). The ALJ specifically
25   referenced several normal and unremarkable medical examinations which conflicted with
26   Plaintiff’s allegations. (Id.) Medical evidence is “a relevant factor in determining the
27   severity of the claimant’s pain and its disabling effects.” Rollins, 261 F.3d at 857 (citing
28   20 C.F.R. § 404.1529(c)(2)). The presence of medical examinations which could be used


                                                - 11 -
 1   to support Plaintiff’s allegations are not dispositive, as “the ALJ is the final arbiter with
 2   respect to resolving ambiguities in the medical evidence” and the Court relies on the
 3   ALJ’s interpretation of the evidence in reviewing the decision. Tommasetti v. Astrue, 533
 4   F.3d 1035, 1041 (9th Cir. 2008).
 5          Here, the ALJ properly discounted Plaintiff’s symptom testimony using specific,
 6   clear, and convincing examples from the record. Accordingly, the Court will not reverse
 7   the decision of the ALJ on this basis.
 8          B.     Whether the ALJ Inappropriately Weighed the Medical Opinion
 9   Evidence and Performed Necessary Analysis under 20 C.F.R. § 404.1527(c)
10          The Court next turns to Plaintiff’s argument that the ALJ improperly weighed the
11   opinions of treating physicians Dr. Manzanares and Dr. Feldman. (Doc. 14 at 13).
12   Plaintiff further argues that the absence of discussion of factors under 20 C.F.R. §
13   404.1527(c)—including the extent of the treatment relationship, frequency of
14   examination, and specialization—is “reversible legal error.” (Doc. 14 at 19).
15                 i.     Legal Standard
16          The Ninth Circuit distinguishes between the opinions of three types of physicians:
17   (1) those who treat the claimant (“treating physicians”); (2) those who examine but do not
18   treat the claimant (“examining physicians”); and (3) those who neither examine nor treat
19   the claimant (“non-examining physicians”). Lester, 81 F.3d at 830. A treating physician’s
20   opinion is entitled to “substantial weight.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d
21   1219, 1228 (9th Cir. 2009) (quoting Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.
22   1988)). As a general rule, the opinion of an examining physician is entitled to greater
23   weight than the opinion of a non-examining physician, but less than a treating physician.
24   Andrews v. Shalala, 53 F.3d 1035, 1040–41 (9th Cir. 1995).
25          The Ninth Circuit further requires that, to reject a treating or examining doctor’s
26   uncontradicted opinion, the ALJ “must state clear and convincing reasons that are
27   supported by substantial evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir.
28   2017) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)). If a


                                                - 12 -
 1   treating physician’s opinion is contradicted by an examining physician, the ALJ may
 2   reject the opinion only if there are “specific and legitimate reasons that are supported by
 3   substantial evidence in the record.” Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
 4   1155, 1164 (9th Cir. 2008) (quoting Lester, 81 F.3d at 830)). An ALJ “need not accept
 5   the opinion of any physician, including a treating physician, if that opinion is brief,
 6   conclusory, and inadequately supported by clinical findings.” Chaudhry v. Astrue, 688
 7   F.3d 661, 671 (9th Cir. 2012) (quoting Bray, 554 F.3d at 1228).
 8          “When a treating physician’s opinion is not controlling, it is weighted according to
 9   factors such as the length of the treatment relationship and the frequency of examination,
10   the nature and extent of the treatment relationship, supportability, consistency with the
11   record, and specialization of the physician.” Trevizo, 871 F.3d at 675 (citing 20 C.F.R.
12   404.1527(c)(2)–(6)). An ALJ’s failure to appropriately analyze according to these factors
13   “constitutes reversible legal error” when the ALJ rejects the treating physician’s opinion
14   outright. Id. at 676. If an ALJ affords the opinion of a treating physician something less
15   than controlling weight, the ALJ must afford deference to the opinion according to the
16   factors provided in 20 C.F.R. § 404.1527(c). Weiskopf v. Berryhill, 693 F. App’x 539,
17   541 (9th Cir. 2017).
18                 ii.      Analysis
19          Plaintiff claims that the ALJ erred in giving little weight to the opinions of Drs.
20   Manzanares and Feldman. (Doc. 14 at 13). The ALJ combined her analysis of the
21   opinions of both doctors as they relate to Plaintiff’s physical state, and addressed each
22   doctor’s opinion as related to Plaintiff’s mental state separately. The Court will similarly
23   address the ALJ’s analysis. The Court will subsequently consider whether the ALJ
24   appropriately analyzed all of the factors as required under 20 C.F.R. 404.1527(c).
25                          a.    Dr. Manzanares’s and Dr. Feldman’s Physical Opinions
26          The ALJ gave little weight to both of these opinions for the same reasons: (1) the
27   opinions were too extreme in light of the objective medical evidence; (2) the opinions
28   were too extreme in light of the consultative examiner and State agency opinions; and (3)


                                                - 13 -
 1   the opinions were in checklist format with little supporting objective evidence provided.
 2   (Tr. 29).
 3          With regard to the first two reasons provided by the ALJ, the ALJ may reject a
 4   treating physician’s opinion when it is contradicted by the objective medical evidence.
 5   Ruckdashel v. Colvin, 672 F. App’x 745, 745–46 (9th Cir. 2017). Furthermore, the ALJ is
 6   responsible for resolving conflicts in medical testimony. See Andrews, 53 F.3d at 1039.
 7   The ALJ relied on specific and legitimate reasons supported by substantial evidence in
 8   the record, including evidence of the laboratory findings, medication effectiveness,
 9   Plaintiff’s daily activities, and the opinions of other physicians related to Plaintiff’s
10   physical condition. The ALJ, in giving little weight to the opinions of these physicians,
11   specifically referenced subjective inconsistencies that were discussed elsewhere in the
12   decision.
13          Plaintiff relies on examples of clinical findings in the record that support
14   Plaintiff’s position, and alleges that the ALJ must mention these findings specifically in
15   rendering a decision. (Tr. 15). However, as explained above, the ALJ is responsible for
16   resolving conflicts in medical testimony, determining credibility, and resolving
17   ambiguities. See Andrews, 53 F.3d at 1039. In this case, the ALJ weighed the opinions of
18   the various treating, examining, and consulting physicians, along with the supporting
19   clinical findings for each opinion. (Tr. 27–31). The ALJ referenced specific exhibits and
20   accorded the abnormal clinical findings an appropriate weight based on the record as
21   whole. (Id.) The mere presence of supporting medical examinations does not permit the
22   Court to substitute its judgment for that of the ALJ where the evidence could reasonably
23   support either affirming or denying the ALJ’s decision. Tommasetti, 533 F.3d at 1041;
24   e.g., Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).
25          Furthermore, an “ALJ may permissibly reject check-off reports that do not contain
26   any explanation of the bases of their conclusions.” Molina v. Astrue, 674 F.3d 1104, 1111
27   (9th Cir. 2012) (quoting Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996)) (internal
28   punctuation and citations omitted). Because the record contains objective findings and


                                               - 14 -
 1   opinions from other physicians that contradict the opinions provided in the checklist
 2   reports offered by Drs. Manzanares and Feldman, the ALJ appropriately afforded those
 3   opinions little weight. Tidwell v. Apfel, 161 F.3d 599, 602 (9th Cir. 1998), as amended
 4   (Jan. 26, 1999).
 5                         b.        Dr. Feldman’s Mental Opinion
 6          The ALJ gave multiple reasons for not fully crediting Dr. Feldman’s mental
 7   opinion. (Tr. 30). Specifically, the ALJ did not fully credit Dr. Feldman’s mental opinion
 8   because the opinion: (1) conflicted with his own progress notes; (2) was primarily based
 9   on a sympathetic view of Plaintiff’s subjective complaints; and (3) was inconsistent with
10   the doctor’s specialty. (Id.)
11          An opinion’s inconsistency with the doctor’s own medical records is a specific and
12   legitimate reason to discredit a doctor’s testimony. Connett, 340 F.3d at 874–75. Dr.
13   Feldman’s previous notes indicating that Plaintiff “had normal mood, affect, and was
14   alert and oriented” were contrary to Dr. Feldman’s conclusion that Plaintiff suffered from
15   moderately severe pain, fatigue, and depression. (Tr. 30, 1028). As the ALJ is responsible
16   for resolving conflicts in medical testimony, including conflicting testimony of the same
17   physician, this Court cannot substitute its judgment for that of the ALJ. Matney v.
18   Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992).
19          The ALJ may properly discount an opinion of a treating physician that is based on
20   a claimant’s subjective complaints if the ALJ properly discounts the claimant’s symptom
21   testimony. Tommasetti, 533 F.3d at 1041 (citing Morgan v. Comm’r Soc. Sec. Admin.,
22   169 F.3d 595, 602 (9th Cir. 1999)). Here, the ALJ properly discounted Plaintiff’s
23   symptom testimony for the reasons stated above. Where a treating physician’s opinion is
24   based “to a large extent” on “an applicant’s self-reports and not on clinical evidence, and
25   the ALJ finds the applicant not credible, the ALJ may discount the treating provider’s
26   opinion.” Ghanim, 763 F.3d at 1162 (quoting Tommasetti, 533 F.2d at 1041). Where
27   there is sufficient evidence to support the ALJ’s decision, this Court may not substitute
28   its own determination. E.g., Flaten, 44 F.3d at 1457.


                                                 - 15 -
 1          The regulations permit the ALJ to consider the doctor’s specialty when
 2   determining what weight to give the opinion. 20 C.F.R. § 404.1527(c)(5). Because the
 3   ALJ complied with permitted regulations when using the fact that Dr. Feldman works at
 4   an orthopedic practice—not as a psychiatrist or general practitioner—to weigh his
 5   opinion as to Plaintiff’s depression, this Court finds that it was not legal error for the ALJ
 6   to adjust the weight of Dr. Feldman’s opinion because of this fact.
 7          In conclusion, the ALJ appropriately gave little weight to Dr. Feldman’s mental
 8   opinion related to Plaintiff’s depression and her related off-task amount.
 9                        c.     Dr. Manzanares’s Mental Opinion
10          The ALJ did not fully credit Dr. Manzanares’s mental opinion because the
11   opinion: (1) contained primarily ambiguous terms; and (2) was contradicted by other
12   examining doctors whose opinions were accepted by medically-acceptable laboratory and
13   clinical findings and consistent with the record as a whole. (Tr. 30).
14          “The ALJ is responsible for determining credibility, resolving conflicts in medical
15   testimony, and for resolving ambiguities.” Andrews, 53 F.3d at 1039. Where, as here, the
16   ALJ found a physician’s statements about a medication’s side effects ambiguous, the
17   Court defers to the ALJ’s interpretation of those ambiguities. Furthermore, and as noted
18   above in the discussion related to Dr. Feldman’s mental opinion, the inconsistencies
19   present in Dr. Manzanares’s opinion—as compared to the opinions by other medical
20   professionals and the record as a whole—provide a specific and legitimate reason to
21   discredit Dr. Manzanares’s testimony.
22                        d.     Appropriate Analysis under 20 C.F.R. 404.1527(c)
23          Because the ALJ did not give the opinions of treating physicians Manzanares and
24   Feldman controlling weight, the ALJ was required to consider all factors contemplated in
25   the regulations when determining the weights to be associated with the opinions. 20
26   C.F.R. 404.1527(c); see also Weiskopf, 693 F. App’x at 541 (holding that an ALJ’s
27   failure to engage in analysis of factors including “length of the treatment relationship,
28   frequency of examination, and the nature and extent of the treatment relationship”


                                                 - 16 -
 1   resulted in a failure to sufficiently explain why treating physicians’ opinions did not
 2   deserve controlling weight). While the ALJ is not required to make “an express statement
 3   that she considered all of the factors outlined in 20 C.F.R. § 404.1527(c),” there must be
 4   some indication that the factors were properly considered. Kelly v. Berryhill, 732 F.
 5   App’x 558 n.4 (9th Cir. 2018). The Court finds no evidence that the ALJ considered these
 6   factors in weighing the opinions of these treating doctors, and consequently committed
 7   “legal error.” Trevizo, 871 F.3d at 676.
 8          Notwithstanding a legal error committed by the ALJ, the Court can still uphold the
 9   decision where that error is harmless. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d
10   1090, 1099 (9th Cir. 2014). The general principle is that an ALJ’s error is harmless when
11   “inconsequential to the ultimate nondisability determination.” Molina, 674 F.3d at 1115
12   (quoting Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006)). “[T]he
13   burden of showing that an error is harmful normally falls upon the party attacking the
14   agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409–10 (2009).
15          Plaintiff fails to meet her burden of showing that the ALJ’s error was harmful, and
16   instead relies only on the absence of discussion of the factors as evidence of legal error
17   which justifies reversal of the ALJ’s decision. (Doc. 14 at 12, 19) The Court disagrees.
18   Here, the ALJ provided several reasons (discussed above) for affording the opinions of
19   these treating physicians little weight. Several of these reasons are directly related to the
20   factors at issue, including supportability of the opinion, consistency, and specialization.
21   There is no indication—in the parties’ briefs or otherwise in the record—that the ALJ’s
22   explicit discussion of the extent of the treatment relationships and frequency of
23   examination would in any way affect the validity of the ALJ’s decision. “[T]he relevant
24   inquiry in this context is not whether the ALJ would have made a different decision
25   absent any error, it is whether the ALJ’s decision remains legally valid, despite such
26   error.” Carmickle, 533 F.3d at 1162. As such, this Court determines that the ALJ’s failure
27   to indicate a consideration of all of the factors listed in 20 C.F.R. 404.1527(c), while a
28   legal error, was not harmful and therefore need not lead to a reversal of the decision.


                                                - 17 -
 1          C.     Whether the ALJ’s Off-Task and Absenteeism Findings Were
 2   Supported by the Record
 3          The Court finally turns to Plaintiff’s argument that the fact that the ALJ “assessed
 4   a 5% off task limitation” and failed to discuss the absenteeism rate opined by medical
 5   physicians is legal error. (Doc. 14 at 12).
 6                 i.     Legal Standard
 7          The ALJ’s denial of disability benefits may be set aside “only when the ALJ’s
 8   findings are based on legal error or not supported by substantial evidence in the record.”
 9   Benton, 331 F.3d at 1035. Substantial evidence is “more than a mere scintilla, but less
10   than a preponderance, i.e., such relevant evidence as a reasonable mind might accept as
11   adequate to support a conclusion.” Robbins, 466 F.3d at 882 (citing Young v. Sullivan,
12   911 F.3d 180, 183 (9th Cir. 1990)).
13          “The inquiry here is whether the record, read as a whole, yields such evidence as
14   would allow a reasonable mind to accept the conclusions reached by the ALJ.” Gallant v.
15   Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citation omitted). When considering the
16   evidence, “a reviewing court must consider the entire record as a whole and may not
17   affirm simply by isolating a ‘specific quantum of supporting evidence.’” Robbins, 466
18   F.3d at 882 (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)). “If the
19   evidence can reasonably support either affirming or reversing the [ALJ’s] conclusion, the
20   court may not substitute its judgment for that of the [ALJ].” Flaten, 44 F.3d at 1457. This
21   necessarily means that “[i]f the evidence can support either outcome, the Commissioner’s
22   decision must be upheld.” Benton, 331 F.3d at 1035.
23                 ii.    Analysis
24          The ALJ, in making a determination as to Plaintiff’s off-task limitations and
25   absenteeism rate, gave “significant weight to the physical opinion of the consultative
26   examiner.” (Tr. 28). Specifically, and contrary to Plaintiff’s assertion that “[n]o doctor
27   has offered a conflicting opinion as to the rate [Plaintiff] would be off task (greater than
28   10%) and no doctor has opined to absences less than one time per month,” (Doc. 14 at


                                                   - 18 -
 1   12), the consultative examiner provided no notes indicating that Plaintiff would be unable
 2   to complete an eight-hour day or a forty-hour week, (Tr. 721–23). While absence of
 3   evidence is not always affirmative evidence to the contrary, in this case it was the
 4   responsibility of the ALJ to consider this testimony and determine whether it conflicted
 5   with other medical opinions related to Plaintiff’s off-task limitations. See Andrews, 53
 6   F.3d at 1039. The ALJ specifically referred to this opinion of the consultative examiner,
 7   giving the opinion “significant weight.” (Tr. 28). Furthermore, the ALJ gave “some
 8   weight” to the opinion of a psychological consultative examiner who “opined that there
 9   were no limitations associated with [Plaintiff’s] psychological diagnoses.” (Id. at 29).
10          Plaintiff claims that the ALJ provided “no explanation and . . . no citation to any
11   supportive evidence at all” when asserting that Plaintiff would be off-task only five
12   percent of the day, and made no reference to the number of absences. (Doc. 24 at 3). The
13   ALJ’s decision, however, specifically identifies the supporting medical opinions as
14   mentioned above. Furthermore, the ALJ afforded “little weight” to Dr. Feldman’s opinion
15   that Plaintiff would be off-task for up to twenty percent of an eight-hour workday. (Tr.
16   30). A reasonable interpretation of this weighting, along with the ALJ’s giving of “some
17   credit” to the doctor’s contention that side effects from the medication could affect
18   Plaintiff’s concentration, support the ALJ’s determination of a five percent off-task
19   limitation per day.
20          With regard to Plaintiff’s off-task and absenteeism rate the Court finds substantial
21   evidence that reasonably supports the ALJ’s conclusions.
22   //
23   //
24   //
25   //
26   //
27   //
28   //


                                                - 19 -
 1   IV.      Conclusion
 2            For the reasons stated above,
 3            IT IS ORDERED that the Commissioner’s decision denying benefits is
 4   AFFIRMED. The Clerk of the Court shall enter judgment accordingly.2
 5            Dated this 13th day of November, 2018.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2
         To the extent that a mandate is required, the judgment shall serve as the mandate.

                                                  - 20 -
